PER CURIAM.
Motion granted and appeal by Writ of Error dismissed on motion of Court.
Having granted the State’s Motion to File Transcript and Statement of Facts in Cause No. 10,972, styled State of Texas v. Chesterfield Indorsement Company of Dallas et al. on the docket of this Court, as transcript and statement of facts in this cause, and having examined such record, and it appearing therefrom that the State of Texas, plaintiff in error, participated in the trial of this cause in the Trial Court an appeal by writ of error is not available to it under the express provisions of Art. 2249a, Vernon’s Ann.Civ.St.
Appeal by Writ of Error dismissed.